DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the papers filed on 2 DEC 2021. 
Election Restriction
Applicant’s previously elected, on 5 AUG 2021, without traverse Group I, claims 1-5, 16, 18-19, 22-24, 27, 29, 31, 33, 35, 37, 39, 41-42, 44-46, 56, 62, 70, 72, and 89.
Status of the Claims
Applicant’s response and amendments to the claims filed on 2 DEC 2021 are acknowledged. Claims 6-15, 17-18, 20-21, 25-26, 28, 30, 32, 34, 36, 38, 40, 43, 47-55, 57-61, 63-69, 71 and 75-88 are cancelled.  Claims 1, 4, 39, 41-42, 44, and 89 are newly amended. Claims 29, 35, 37, 46, 73 and 74 are withdrawn as drawn to unelected species and/or Groups. Claims 1-5, 16, 19, 22-24, 27, 31, 33, 39, 41-42, 44-45, 56, 62, 70, 72, and 89 are pending. 
	
Priority
The current application is a CON of PCT/CN2019101538 with a filing date of 20 AUG 2019. Applicant's claim for the benefit of prior-filed applications, filed under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), and for foreign priority under 35 U.S.C. 119(a)-(d) is acknowledged for the following: CN201810948193.1; filed on 20 AUG 2018; PCT/CN2018/103937; filed on 4 SEP 2018; CN201811221305.X; filed on 19 OCT 2018; CN201811230856.2 filed on 22 OCT 2018; PCT/CN2018/113799 filed on 2 NOV 2018; PCT/CN2018/118662 filed on 30 NOV 2018; and PCT/CN2019/070461 filed on 4 JAN 2019.
Certified copies of the foreign patent applications CN201810948193.1; CN201811221305.X; and CN201811230856.2 have been filed in application 17/181,849 on 5 August 2021. Certified copies of the foreign patent applications PCT/CN2018/103937; PCT/CN2018/113799; PCT/CN2018/118662; PCT/CN2019/070461 have been filed in application 17/181,849 on 6 MAY 2021. A certified English translation of foreign patent application PCT/CN2019101538 has been filed in application 17/181,849 on 6 MAY 2021. 

SEQ ID NO: 2 (recited in claims 4 and 89 i)) and SEQ ID NO: 7 (recited in claims 1 and 89 ii)) share 100% identity with SEQ ID NO: 2 and 7, respectively, in CN201811230856.2. Thus, instant SEQ ID NO: 2 and 7 have priority in CN201811230856.2 filed on 22 OCT 2018;
SEQ ID NO: 9 (recited in claim 1) shares 100% identity with SEQ ID NO: 6 in PCT/CN2018/103937; filed on 4 SEP 2018. 
SEQ ID NO: 161 (recited in claim 2) is an amino acid sequence corresponding to the amino acid encoded by the nucleotide sequence of SEQ ID NO: 9. Thus, instant SEQ ID NO: 161; shares the priority date of SEQ ID NO: 9.
SEQ ID NO: 31 (recited in claim 16) is a combination of instant SEQ ID NO: 2, 7, and 13; this combination is disclosed in SEQ ID NO: 6 of CN201811230856.2 (which shares 100% identity, positions 1-2889, with instant SEQ ID NO: 31), and, thus, instant SEQ ID NO: 31 has priority in CN201811230856.2 filed on 22 OCT 2018;
SEQ ID NO: 13 (recited in claims 5) is disclosed in SEQ ID NO: 8 of PCT/CN2018/103937 (which shares 100% identity with instant SEQ ID NO: 13), and thus instant SEQ ID NO: 13 has priority in PCT/CN2018/103937 filed on 4 SEP 2018;
SEQ ID NO: 160 (recited in claim 2) is an amino acid sequence corresponding to the amino acid encoded by the nucleotide sequence of SEQ ID NO: 7 that is 100% identical over the 459 amino acids of instant SEQ ID NO: 7. Thus, instant SEQ ID NO: 160; shares the priority date of instant SEQ ID NO: 7, i.e. priority is found in CN201811230856.2 filed on 22 OCT 2018.
SEQ ID NO: 126 (recited in claims 3 and 89 i)) is an amino acid sequence corresponding to the amino acid encoded by the nucleotide sequence of instant SEQ ID NO: 2 (MAASPHTLSSRLLTGC VGGSVWYLERRT) that is 100% identical over the 28 amino acids with instant SEQ ID NO: 126. Thus, instant SEQ ID NO: 126; shares the priority date of instant SEQ ID NO: 2, i.e. priority is found in CN201811230856.2 filed on 22 OCT 2018.


Interview Summary
An examiner initiated telephonic interview was conducted on 14 DEC 2021 with Examiners Roberts and Hill and applicant’s attorney Xiaozhen (Shawn) Yu (Reg. # 75,031; phone #: 202-631-9662) present on the call. The interview covered alternative options to overcome an ODP with co-pending application 16/836,644. Atty. Yu was advised of the need to file a terminal disclaimer with co-pending application 16/836,644, or alternatively, examiner proposed amendments to overcome an ODP rejection and to place the application in condition of allowance were discussed.
EXAMINER’S AMENDMENT
In view of the fact that this application is in condition for allowance except for the presence of Group II, claims 73 and 74, withdrawn without traverse in response to the restriction requirement filed on 5 AUG 2021, the examiner cancels claims 73 and 74.
Authorization for the following examiner’s amendment was given in a telephonic message received from applicant’s representative, Atty. Xiaozhen (Shawn) Yu (Reg. # 75,031) at 202-63-9662 on 16 DEC 2021. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been re-written as follows:Claim 1 is amended to: A method of treating an eye disorder, comprising
a) administering intravitreally or intraocularly to a patient in need thereof a first pharmaceutical composition comprising a therapeutically effective amount of an adeno-associated virus (AAV) comprising a promoter operably linked to a recombinant nucleic acid comprising:
i) a nucleic acid sequence encoding a mitochondrial targeting peptide;
ii) a nucleic acid sequence encoding a mitochondrial protein comprising a nucleic acid sequence that is:

2) at least 99% identical to SEO ID NO: 9; or
3) at least 99% identical to SEO ID NO: 11;
iii) a 3 'UTR nucleic acid sequence; and
b) administering to the patient a second pharmaceutical composition comprising a steroid.
Claim 16 has been re-written as follows:Claim 16 is amended to: The method of claim 1, wherein the recombinant nucleic acid comprises a sequence that is at least 90%, at least 95%, at least 97%, at least 99%, or 100% identical to a sequence selected from the group consisting of SEQ ID NO: 15-16, 21-22, 25-26, 29-30, 35-36, 39-40, 43-44, 49-50, 53-54, 57-58, 63-64, 67-68, 71-72, 77-78, and 81-82.
Claim 89 has been re-written as follows:Claim 89 is amended to: A method of treating Leber's hereditary optic neuropathy (LHON), comprising administering to a patient in need thereof:
(a) administering intravitreally or intraocularly to a patient in need thereof a first
pharmaceutical composition comprising a therapeutically effective amount of an adeno-associated virus (AAV) comprising a promoter operably linked to a recombinant nucleic acid comprising:
i) a nucleic acid sequence encoding a mitochondrial targeting peptide, wherein the
nucleic acid sequence is at least 90%, at least 95%, at least 97%, at least 99%, or
100% identical to a sequence selected from the group consisting of SEQ ID NO: 1-5,
or wherein the mitochondrial targeting peptide comprises an amino sequence that is
at least 90%, at least 95%, at least 97%, at least 99%, or 100% identical to a
sequence selected from the group consisting of SEQ ID NO: 126-159;
ii) a nucleic acid sequence encoding a mitochondrial protein comprising a nucleic
acid sequence that is:
1) 100% identical to SEO ID NO: 6;
2) at least 99% identical to SEO ID NO: 9; or

iii) a 3 'UTR nucleic acid sequence that is at least 90%, at least 95%, at least 97%, at least 99%, or 100% identical to a sequence selected from the group consisting of SEQ ID NO: 13, 14, and 111-125; and
(b) administering to the patient a second pharmaceutical composition comprising methylprednisolone or prednisone.
Claim Rejections - 35 USC § 112(d)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection to claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s arguments and amendment to base claim 1. Applicant persuasively argues that SEQ ID NO: 31 in claim 16 (2889 bases) is much longer than SEQ ID NO: 6-7 and 9-12 recited in claim 1. Because claim 16 depends from and incorporates by reference all the limitations of claim 1, claim 16 requires the recombinant nucleic acid to comprise a sequence that is at least 90% identical to the recited sequences in claim 16 (including SEQ ID NO: 31), in addition to certain identities to the nucleic acid sequences recited in amended claim 1, notably, claim 16 requires the recombinant nucleic acid to comprise a sequence that is 1) at least 100% identical to SEQ ID NO: 6; 2) at least 90% identical to SEQ ID NO: 7; 3) at least 99% identical to SEQ ID NO: 9; 4) at least 99% identical to SEQ ID NO: 10; 5) at least 99% identical to SEQ ID NO: 11; or 6) at least 97% identical to SEQ ID NO: 12. Thus, claim 16 further limits claim 1.
Claim Rejections - 35 USC § 112(a)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior enablement rejections of claims 1-5, 16, 19, 22-24, 27, 31, 33, 39, 41-42, 44-45, 56, 62, 70, and 72 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn on the basis of Applicant’s amendments to base claims 1 and 89 which now recite:

      i) a nucleic acid sequence encoding a mitochondrial targeting peptide …
     ii) a nucleic acid sequence encoding a mitochondrial protein comprising a nucleic acid that is:
1) 100% identical to SEQ ID NO: 6;
2) at least 99% identical to SEQ ID NO: 9; or
3) at least 99% identical to SEQ ID NO: 11; and
      iii) a 3 'UTR nucleic acid sequence …
The specification provides examples pertaining to enablement wherein the AAV constructs expressing the encoded amino acid/polypeptides are administered intravitreally (or intraocularly) to rabbits (see, Example 2 [0267]) and humans (see, Example 6 [0276], p. 135 [0329], and paragraphs [0372] and [0380]. Furthermore, prior art indicates that a practitioner would be fairly apprised of the range of therapeutically effective amounts, as evidenced by, for example, Bennett J, et al. (Methods in enzymology. 2000 Jan 1;316:777-89) who provides suggested volume and dosage ranges for AAV administration via an intraocular route to large and/or small mammals (p. 782 ¶2 and p. 783 ¶2).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance depend on the applicant’s amendments to base claims 1 and 89, specifically the limitations in regard elements a) ii) a nucleic acid sequence encoding a mitochondrial protein comprising a nucleic acid sequence that is:
1) 100% identical to SEQ ID NO: 6;
2) at least 99% identical to SEQ ID NO: 9; or
3) at least 99% identical to SEQ ID NO: 11.

Rejoinder
Claims 1 and 89 are directed to allowable methods. Claims 29, 35, 37 and 46, previously withdrawn from consideration as being drawn to unelected species, depend on and incorporate by reference all the limitations of claim 1 and are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
As claims 2-5, 16, 19, 22-24, 27, 29, 31, 33, 35, 37 39, 41-42, 44-46, 56, 62, 70, and 72 depend on claim 1 and incorporate by reference all the limitations of claim 1, including a nucleic acid sequence encoding a mitochondrial protein comprising a nucleic acid sequence that is:
1) 100% identical to SEQ ID NO: 6;
2) at least 99% identical to SEQ ID NO: 9; or
3) at least 99% identical to SEQ ID NO: 11,
claims 2-5, 16, 19, 22-24, 27, 29, 31, 33, 35, 37 39, 41-42, 44-46, 56, 62, 70, and 72 are also considered free of the teaching or suggestions of the closest prior art.
Conclusion
Claims 6-15, 17-18, 20-21, 25-26, 28, 30, 32, 34, 36, 38, 40, 43, 47-55, 57-61, 63-69, 71, 73-88 are cancelled.
	Claims 1-5, 16, 19, 22-24, 27, 29, 31, 33, 35, 37 39, 41-42, 44-46, 56, 62, 70, 72, and 89 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                       
/KEVIN K HILL/Primary Examiner, Art Unit 1633